Citation Nr: 1819261	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  10-41 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from January 1979 to July 1982.
These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Board notes the Veteran requested a Board hearing but then withdrew that request.  The Veteran, however, did not withdraw his request for a Decision Review Officer (DRO) hearing.  In May 2015, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) to afford the Veteran the opportunity for a DRO hearing and to obtain outstanding VA treatment records.  In accordance with the remand directives, the Veteran was scheduled for a DRO hearing in April 2017 and the outstanding VA treatment records were added to the claims file.  The Veteran failed to report for the DRO hearing without providing good cause.  

The case was subsequently remanded in December 2017, so the Veteran could receive a VA examination for his bilateral hearing loss and tinnitus.  Additionally, the Board noted the audiological results were missing from the Veteran's January 2017 audiological consult.  While the January audiological results were not added as part of the record, the Board notes the AOJ stated all evidence from the VA was added to the file.  Furthermore, the Veteran was scheduled for a VA examination in December 2017, but the Veteran failed to report for the examination.  When a claimant, without "good cause," fails to report for a scheduled examination or reexamination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2017).  VA's duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The Board will decide these matters based on the evidence of record.  The AOJ substantially complied with the Board's remand directives.  


FINDINGS OF FACT

1.  The preponderance of evidence reflects that the Veteran's bilateral hearing loss was due to his active duty service. 

2.  The preponderance of evidence reflects that the Veteran's tinnitus was due to his active duty service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017). 

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2017); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

To establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record. 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Bilateral Hearing Loss 

For veterans who served 90 days or more after December 31, 1946, the chronic diseases listed in 38 U.S.C. § 1101(3) and 38 C.F.R. § 3.309(a), including sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty. 38 U.S.C. §§ 1101(3), 1112(a)(1) (2012); 38 C.F.R. §§ 3.307(a), 3.309(a) (2017).

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

On the authorized audiological evaluation in May 2009, pure tone thresholds, in decibels for the right ear, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
35
40
LEFT
15
20
40
40
35

The average pure tone threshold in the right ear was 29 decibels, and the average pure tone threshold in the left ear was 24.  Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 100 percent in the left ear.  The result of this examination provides probative evidence that the Veteran's bilateral hearing loss meets the criteria to be considered a disability for VA purposes.  See 38 C.F.R. § 3.385 (2017). 

The Veteran also received an audiological examination in January 2017.  Though the Board notes the Veteran's specific test results were not recorded, the doctor indicated there was improvement in the Veteran's thresholds since the 2009 examination.  Conversely, the Veteran told the doctor that his hearing had decreased.  The Veteran's speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  The doctor did not recommend hearing aids at that time. 

Here, there is evidence of continued symptomatology of hearing loss.  The Veteran reported at his May 2009 hearing that he has suffered from hearing issues since the 1980s.  The Veteran is competent and credible to report continued symptoms of his hearing loss.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Moreover, in multiple lay statements, the Veteran relates his current bilateral hearing loss to his in-service noise exposure.  In service, the Veteran was exposed to firearms, machine guns, and tanks, all without hearing protection.  In his VA Form 9, he stated that after service, he did not work in noisy environments.  

Nevertheless, the May 2009 VA examiner found that the Veteran's hearing loss was not related to his military service.  The May 2009 examiner noted there were no complaints of hearing loss in-service or at discharge.  Furthermore, the VA examiner noted the Veteran's complaints of hearing loss were not immediately after service.  The examiner also noted the Veteran's hearing was normal at discharge.  However, the VA examiner's rationale failed to consider if the Veteran's in-service noise exposure could be the cause of the Veteran's hearing loss.  Instead, the VA examiner's rationale relied heavily on the fact the Veteran had normal hearing upon separation from service.  The opinion is inadequate and therefore not probative.  

Consequently, the Veteran's competent, credible statements that he has had hearing loss since the 1980s meets the requirement for service connection based on continuity of symptoms.  38 C.F.R. § 3.309(b) (2017); Walker, 708 F.3d 1331.  The Board finds the Veteran's lay statements about his continued hearing loss more probative that the examiner's opinion.  Thus, the preponderance of the evidence is for the Veteran's claim and service connection for bilateral hearing loss is warranted. 

Tinnitus 

Tinnitus is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Tinnitus is an organic disease of the nervous system and is thus considered a chronic disease under 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  As such, if it cannot be shown the Veteran developed a disability in service, a showing of continuity of symptomatology after service can support a finding of chronicity.  38 C.F.R. § 3.303(b) (2017); Walker, 708 F.3d 1331.  

Similar to his hearing loss, the Veteran reported that he has had tinnitus since the 1980s.  The Veteran is competent and credible to report that he has tinnitus.  His lay assertions regarding the presence of tinnitus and continuity of symptoms are probative.  The May 2009 VA examiner similarly concluded the Veteran's tinnitus was not related to his in-service noise exposure because the Veteran did not complain immediately after service. 

Nevertheless, the Veteran's lay statements about tinnitus show continuity of symptomatology.  The Veteran's lay statements about his continued tinnitus carry more probative weight than the VA examiner's opinion that his tinnitus is not related to his in-service activity.  The Board finds that the preponderance of the evidence shows that his tinnitus is related to service.  



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


